                 Case 2:20-cv-00367-TSZ Document 19 Filed 02/02/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                       AT SEATTLE
 8
      D.K., C.K., and D.J.K.,                            Case No.: 20-cv-00367-TSZ
 9
                                    Plaintiffs,
10    vs.
                                                         ORDER
11    SEATTLE PUBLIC SCHOOLS,
                                                         REDACTED
12
                                    Defendant.
13

14
             Plaintiffs’ unopposed motion, docket no. 18, for approval of minor settlement, is
15
     GRANTED, and it is hereby ORDERED:
16
        1.   The proposed settlement of $400,000 to settle the claims of plaintiffs D.K., C.K, and
17
             D.J.K., the latter of whom is a minor, is approved;
18

19      2.   D.K. and C.K., the parents of D.J.K., are authorized to execute a release of D.J.K.’s claim

20           or claims against defendant Seattle Public Schools;

21      3.   The award to plaintiffs’ counsel of thirty-three percent (33%) of the settlement fund or
22           $133,333 as attorney’s fees is reasonable and approved;
23
        4.   Plaintiffs’ counsel’s request for costs in the amount of $12,750 is reasonable and
24
             approved;
25
                                                                           Cedar Law PLLC
     ORDER - 1                                                           1001 Fourth Avenue #4400
                                                                              Seattle, WA 98154
                                                                           lara@cedarlawpllc.com
                                                                    Tel 206.607.8277 • Fax 206.237.9101
                 Case 2:20-cv-00367-TSZ Document 19 Filed 02/02/21 Page 2 of 4




        5.   Pursuant to the parties’ agreement, the Settlement Guardian ad Litem’s fees and costs in
 1
             the amount of $6,258.50 shall be paid by defendant Seattle Public Schools or its insurer;
 2

 3      6.   The settlement funds shall be disbursed as follows:

 4                Attorney’s fees payable to Cedar Law PLLC                                $133,333

 5                Costs to be reimbursed to Cedar Law PLLC                                  $12,750
 6
                  Net proceeds to be made payable to C.K.                                   $25,392
 7
                  Net proceeds to be made payable to D.K.                                   $25,392
 8
                  Net proceeds to be placed in a custodial account for D.J.K                $15,000
 9
                  Net proceeds to be placed into an account with Pooled                    $188,133
10
                  Alliance Community Trusts (PACT) for purposes of a
11                pooled basic support and maintenance (BSM) trust

12      7.   D.J.K.’s custodial account (a.k.a. the “Happiness Fund”) shall be managed by D.J.K.’s

13           parents;
14      8.   The Brain Injury Alliance of Washington (BIAWA) shall serve as Trustee for D.J.K.’s
15
             account with PACT and the related BSM trust, which shall automatically terminate when
16
             D.J.K. reaches the age of 18 on ████████████████;
17
        9.   C.K. and D.K. shall obtain Receipts of Deposit of Funds into the custodial and trust
18

19
             accounts and shall open a trust reporting matter with King County Superior Court and file

20           each Receipt in that matter;

21      10. One year from the date of this order, C.K. and D.K. shall submit a report to the King
22           County Superior Court, including (i) a general description of the use (and possible
23
             depletion) of the “Happiness Fund,” and (ii) an accounting regarding the settlement funds
24
             deposited with PACT;
25
                                                                            Cedar Law PLLC
     ORDER - 2                                                            1001 Fourth Avenue #4400
                                                                               Seattle, WA 98154
                                                                            lara@cedarlawpllc.com
                                                                     Tel 206.607.8277 • Fax 206.237.9101
                 Case 2:20-cv-00367-TSZ Document 19 Filed 02/02/21 Page 3 of 4




        11. On or before July 11, 2023, C.K. and D.K. shall submit a report to the King County
 1
             Superior Court, covering the period through May 1, 2023, which shall include a plan for
 2

 3           the use of the remaining funds upon termination of the PACT BSM;

 4      12. Christopher M. Henderson and Brothers & Henderson, P.S. are authorized to represent

 5           C.K. and D.K. in future state court proceedings, provided that C.K., D.K., and BIAWA
 6
             each give informed consent to the representation, to be confirmed in writing;
 7
        13. The Settlement Guardian ad Litem is discharged from all duties and obligations in
 8
             connection with his appointment in this matter;
 9
        14. This Order, which discloses the date of birth of plaintiff D.J.K., shall be filed under seal;
10

11           a redacted version will be filed in the public docket;

12      15. Plaintiffs’ motions for appointment of Settlement Guardian ad Litem and for approval of

13           minor settlement, docket nos. 14 and 18, as well as the Settlement Guardian ad Litem’s
14           Report, docket no. 16, have been sealed by the Court because they contain the full date of
15
             birth of plaintiff D.J.K., and plaintiffs’ counsel is DIRECTED to file, within seven (7)
16
             days of the date of this Order, redacted versions of those documents in the public docket;
17
        16. The parties having reached a settlement in principle, which has been approved by the Court
18

19
             pursuant to Local Civil Rule 17(c), and the parties having identified no issue remaining

20           for the Court’s determination, this case is hereby DISMISSED with prejudice, provided

21           that, in the event the proposed settlement is not perfected, any party may move, within
22           sixty (60) days of the date of this Order, to reopen the matter and trial will be scheduled;
23
             and
24

25
                                                                             Cedar Law PLLC
     ORDER - 3                                                             1001 Fourth Avenue #4400
                                                                                Seattle, WA 98154
                                                                             lara@cedarlawpllc.com
                                                                      Tel 206.607.8277 • Fax 206.237.9101
                 Case 2:20-cv-00367-TSZ Document 19 Filed 02/02/21 Page 4 of 4




        17. The Clerk is directed to send copies of this Order to all counsel of record and to CLOSE
 1
             this case.
 2

 3           DATED this 2nd day of February, 2021.
 4

 5

 6
                                                       A
                                                       Thomas S. Zilly
 7                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                        Cedar Law PLLC
     ORDER - 4                                                        1001 Fourth Avenue #4400
                                                                           Seattle, WA 98154
                                                                        lara@cedarlawpllc.com
                                                                 Tel 206.607.8277 • Fax 206.237.9101
